  19-22721-rdd          Doc 15       Filed 06/17/19         Entered 06/17/19 10:33:21     Main Document
                                                           Pg 1 of 2

Teitelbaum Law Group LLC
Attorneys for Stack’s Bowers Numismatics, LLC
d/b/a Stack’s Bowers Galleries                                Hearing Date: July 12, 2019
1 Barker Avenue                                               Hearing Time: 10:00 a.m.
White Plains, New York 10610                                  Objection Deadline: July 5, 2019
Tel. 914.437.7670
Fax. 914.437.7670
E. Mail jteitelbaum@tblawllp.com
Jay Teitelbaum, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------
In re:                                                 :      Chapter 11
                                                       :      Case No: 19-22721(RDD)
HAMPSTEAD GLOBAL, LLC,                                               :
                  Debtor                               :
------------------------------------------------------

    NOTICE OF MOTION FOR AN ORDER, (I) DISMISSING CHAPTER 11 CASE OR
  CONVERTING CHAPTER 11 CASE TO CHAPTER 7; (II) COMPELLING ASSUMPTION
    OR REJECTION OF EXECUTORY CONTRACT; AND/OR (III) MODIFYING THE
                           AUTOMATIC STAY


PLEASE TAKE NOTICE that on July 12, 2019, at 10:00 a.m., or as soon thereafter as counsel may

be heard, Stack’s-Bowers Numismatics, LLC, d/b/a Stack’s Bowers Galleries, a creditor and party in

interest in the above-captioned case (the “Movant”), by its counsel, Teitelbaum Law Group, LLC, will

move before the Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States

Bankruptcy Court, Southern District of New York, 300 Quarropas Street, White Plains, New York

10601, for an order, in the form submitted herewith, pursuant to Sections 105, 1112(b), 362(d) (1) and

365(d)(2) of Title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”) and Rules 1017,

1019, 2002 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), (i)

dismissing the Chapter 11 case or converting the Chapter 11 case to Chapter 7; (ii) compelling the

immediate assumption or rejection of an executory contract with Movant; (iii) modifying the automatic

stay to permit Movant to exercise its rights at State law and pursuant to contract to recover or direct the
  19-22721-rdd      Doc 15     Filed 06/17/19     Entered 06/17/19 10:33:21         Main Document
                                                 Pg 2 of 2

transfer the registration of the domain name www.coins.com back to Movant; and (iv) granting

Movant such other and further relief as the Court deems just and proper.

               PLEASE TAKE FURTHER NOTICE that Notice of this Motion will be served upon

(i) the Office of the United States Trustee for the Southern District of New York, (ii) all creditors and

parties in interest scheduled or which have appeared in the case, and (iii) the Debtor.

               PLEASE TAKE FURTHER NOTICE that any objections or responses to the Motion

must be in writing, shall state with particularity the grounds for the objections, and shall be filed with

the Clerk of the Bankruptcy Court and served so as to be received by the undersigned counsel before

4:00 p.m. on July 5, 2019, and upon any other person whose interests would be affected if the

objection is sustained. Only those objections timely made, filed, and received will be considered at the

hearing.

Dated: June 17, 2019                          TEITELBAUM LAW GROUP, LLC
                                                   Attorneys for Stack’s-Bowers Numismatics, LLC
                                                   d/b/a Stack’s Bowers Galleries

                                                      By:____/s/ Jay Teitelbaum_____________
                                                            Jay Teitelbaum, Esq.
                                                            1 Barker Avenue, Third Floor
                                                            White Plains, New York 10601
                                                            Tel: (914) 437-7670
                                                            Email: jteitelbaum@tblawllp.com
